  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 1 of 44



                DISTRICT COURT OF THE VIRGIN ISLANDS
                DIVISION OF ST. THOMAS AND ST. JOHN

THE KIMBERLY STONECIPHER-FISHER REVOCABLE  )
LIVING TRUST; KIMBERLY STONECIPHER-FISHER, )
TRUSTEE; and AMERICAN RESORT DEVELOPMENT   )
ASSOCIATION – RESORT OWNERS’ COALITION,    )
                                           )           Civil No. 2017-32
               Plaintiffs,                 )
                                           )
               v.                          )
                                           )
GOVERNMENT OF THE VIRGIN ISLANDS,          )
                                           )
               Defendant.                  )
                                           )
                                           )
GREAT BAY CONDOMINIUM OWNERS ASSOCIATION, )
INC.; TIMOTHY O’BRIEN; and KEITH CHEATHAM, )
                                           )           Civil No. 2017-33
              Plaintiffs,                  )
                                           )
              v.                           )
                                           )
GOVERNMENT OF THE VIRGIN ISLANDS; and      )
JOEL A. LEE, DIRECTOR OF THE BUREAU OF     )
INTERNAL REVENUE, in his official          )
capacity,                                  )
                                           )
             Defendants.                   )
                                           )

ATTORNEYS:

Kevin Johnson
Baker Hostetler LLP
Philadelphia, PA 19104
Chad Messier
Lisa Michelle Komives
Dudley Newman Feuerzeig, LLP
St. Thomas, VI
     For The Kimberly Stonecipher-Fisher Revocable Living Trust;
     Kimberly Stonecipher-Fisher, Trustee; and American Resort
     Development Association – Resort Owners’ Coalition,
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 2 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 2

Mark Wilczynski, Esq.
Lauren Nicole Wright, Esq.
Law Office of Wilczynski, P.C.
St. Thomas, VI
     For Great Bay Condominium Owners Association, Inc.; Timothy
     O’Brien; and Keith Cheatham,

Denise N. George, Attorney General
Ariel Marie Smith-Francois, AAG
Carol Thomas-Jacobs, AAG
Virgin Islands Department of Justice
St. Thomas, V.I.
     For the Government of the Virgin Islands and Joel Lee,
     Acting Director of the Bureau of Internal Revenue, in his
     official capacity.

                            MEMORANDUM OPINION

GÓMEZ, J.

     Before the Court are the claims of the Kimberly

Stonecipher-Fisher Revocable Living Trust; Kimberly Stonecipher-

Fisher, Trustee; American Resort Development Association –

Resort Owners’ Coalition; Great Bay Condominium Owners

Association, Inc.; Timothy O’Brien; and Keith Cheatham. The

parties to this action previously agreed to try this matter on

the papers. The Court, having considered the parties’ various

pleadings, exhibits, affidavits, and the arguments of counsel,

now enters Judgment pursuant to Rule 52(a) of the Federal Rules

of Civil Procedure.
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 3 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 3

                   I.    FACTUAL AND PROCEDURAL HISTORY

     The Kimberly Stonecipher-Fisher Revocable Living Trust (the

“Trust”) is a trust created under Missouri law. Kimberly

Stonecipher-Fisher (the “Trustee”) is the trustee of the Trust

and is a resident of Missouri. Marriott Frenchman’s Cove

(“Frenchman’s Cove”) is a resort located in St. Thomas, U.S.

Virgin Islands. The Trust owns a timeshare interest in the

Frenchman’s Cove.

     The American Resort Development Association (the

“Association”) is a not-for-profit corporation that serves as an

industry group for the timeshare industry. The Association is

based in Washington D.C. The American Resort Development

Association-Resort Owners’ Coalition (the “Coalition”) is a not-

for-profit corporation also based in Washington D.C. The

Coalition is an association that represents the interests of

timeshare owners, including owners of timeshares in the U.S.

Virgin Islands. The Trust is a member of the Coalition.

     The Ritz-Carlton Club is a resort located in St. Thomas,

U.S. Virgin Islands. Great Bay Condominium Owners Association,

Inc. (the “Great Bay Association”) is an association of owners

of fractional interests in the Ritz-Carlton Club. Timothy
    Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 4 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 4

O’Brien (“O’Brien”) and Keith Cheatham (“Cheatham”) own

fractional interests in the Ritz-Carlton Club.

       Prior to March 8, 2008, all real property in the Virgin

Islands was taxed at a uniform rate. On March 8, 2008, the

Virgin Legislature enacted a new tax schedule. That tax schedule

(the “Disparate Tax Schedule”) currently provides for different

mill rates1 for different types of real property: .004946 for

unimproved non-commercial real property; .003770 for residential

real property; .007110 for commercial real property; and .014070

for timeshare real property. 33 V.I.C. § 2301(b).

       On March 22, 2017, the then-Governor of the U.S. Virgin

Islands, Kenneth Mapp, signed the Virgin Islands Revenue

Enhancement and Economic Recovery Act of 2017 (“VIREERA” or the

“Act”) into law. VIREERA imposes a $25 per day occupancy fee

(the “timeshare fee”) on the owners of timeshare units in the

Virgin Islands. 33 V.I.C. § 54(b)(3)(A).          The timeshare fee took

effect on May 1, 2017.

       A timeshare plan is a form of property ownership that

allows owners of interests in the plan to share rights to use



1 “The mill rate is the amount of tax payable per dollar of the assessed value
of a property.” Mill Rate, Investopedia,
https://www.investopedia.com/terms/m/millrate.asp.
    Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 5 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 5

the timeshare plan property. Typically each owner is allotted

their own period of time for use. VIREERA outlines the

obligations of various individuals and entities involved in

timeshare matters in the Virgin Islands. For example, the Act

requires the timeshare plan manager to collect the timeshare

fee, file tax returns, and pay the timeshare fee to the Virgin

Islands Bureau of Internal Revenue. 33 V.I.C. § 54(b)(3)(B). The

timeshare association is responsible for any and all assessments

and liens. Id.

       Revenues from the timeshare fee are to be allocated in the

following manner: (1) 15% to the Virgin Islands Tourism

Advertising Revolving Fund, and (2) 85% to the General Fund.2

Additionally, the Virgin Islands Bureau of Economic Research is

required to “conduct a study on the impact of timeshare

activities and components in the Virgin Islands within two years

of implementation” of the timeshare fee. 33 V.I.C.

§ 54(b)(3)(F).




2 From 2022 through 2023, the portion of the revenues from the timeshare fee
allocated to the General Fund decreases to 40%, while 45% of the revenues are
allocated to the VIESA Contingency Reserve Account. From 2024 forward, the
portion of the revenues from the timeshare fee allocated to the General Fund
returns to 85%.
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 6 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 6

     On May 1, 2017, the Coalition filed a two-count complaint

(the “ARDA-ROC Complaint”) in Civil Case No. 17-32 (the “ARDA-

ROC case”) naming the Government of the Virgin Islands as a

defendant and seeking: (1) a declaration that the timeshare fee

is unconstitutional, and (2) an injunction barring collection of

the timeshare fee. Count One alleges that the timeshare fee

violates the Commerce Clause. Count Two alleges that the

timeshare fee violates the Equal Protection Clause and the

Privileges and Immunities Clause. On January 5, 2018, the Trust,

the Trustee, and the Coalition (collectively “ARDA-ROC”) filed

an amended complaint in this matter adding the Trust and the

Trustee as plaintiffs.

     On May 3, 2017, the Great Bay Association, O’Brien, and

Cheatham (collectively “Great Bay”) filed a seven-count

complaint (the “Great Bay Complaint”) in Civil Case No. 17-33

(“the Great Bay case”) naming the Government of the Virgin

Islands and the Director of the Bureau of Internal Revenue, in

his official capacity (collectively, the “Virgin Islands” or

“the Government”), as defendants. Count One alleges that the

timeshare fee and Disparate Tax Schedule violate the Equal

Protection Clause. Count Two alleges that the timeshare fee and
    Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 7 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 7

Disparate Tax Schedule violate the Privileges and Immunities

Clause. Count Three alleges that the timeshare fee and Disparate

Tax Schedule violate the Commerce Clause. Count Four alleges

that VIREERA’s timeshare fee collection provisions violate the

due process rights of the Great Bay Association. Count Five

alleges that the timeshare fee will reduce the value of

timeshare property and, as such, constitutes a Fifth Amendment

taking. Count Six alleges a taxpayer claim under 5 V.I.C. § 80,

seeking to enjoin allegedly illegal acts.3 Count Seven seeks a

declaration as to the rights of the parties.

       On June 22, 2017, the Virgin Islands filed a motion to

dismiss the Great Bay Complaint for lack of subject-matter

jurisdiction. The Court granted the Government’s motion to

dismiss in part, dismissing Count One, Count Two, Count Three,

and Count Six of the Great Bay complaint only insofar as those

counts challenged the Disparate Tax Schedule. The Court also

dismissed Count Five of the Great Bay Complaint as unripe.

       On November 21, 2018, ARDA-ROC moved to consolidate the

ARDA-ROC case with the Great Bay case. The Virgin Islands filed

a notice indicating that it did not object to the consolidation


3 Count Six does not identify any additional illegality other than the alleged
illegality raised in the other counts.
    Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 8 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 8

of the two cases.4 On December 13, 2018, Great Bay filed a notice

indicating that they did not object to such consolidation.

Thereafter, on January 8, 2019, the Magistrate Judge

consolidated the two cases.

       On February 11, 2019, Great Bay filed an amended complaint

adding an eighth count against the Virgin Islands.5 Count Eight

seeks a declaration that the Virgin Islands has failed to comply

with the statutorily mandated appropriations and deposit

requirements for the revenue generated by the timeshare fee.

Count Eight also seeks an injunction requiring the Government to

comply with various Virgin Islands statutory obligations.

       On May 7, 2019, the parties appeared before the Court for a

telephone conference. At that conference, the parties agreed to

submit the remaining issues for a decision on the papers. The

parties have since submitted a stipulated record for the Court’s

consideration.



4 On August 2, 2018, the Court entered an order noting that it was considering
consolidating the two cases due to their great overlap of factual and legal
issues. That order required the parties to submit their position regarding
consolidation on the docket. On August 6, 2018, the Virgin Islands filed a
notice indicating that it did not object to such consolidation.
5 On January 14, 2019, Great Bay moved to amend their complaint. At a February

7, 2019, status conference before the Magistrate Judge, the Virgin Islands
indicated that it did not object to the proposed amendment of the Great Bay
Complaint. Thereafter, the Magistrate Judge granted Great Bay’s motion to
amend their complaint.
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 9 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 9

                               II.   DISCUSSION

A. Commerce Clause

     The Commerce Clause provides: “[t]he Congress shall have

power . . . to regulate commerce . . . among the several states

. . ..” U.S. Const., art. I, § 8, cl. 3. In addition to the

power to regulate commerce, the Commerce Clause has been

interpreted by the Supreme Court to restrict states’ ability to

discriminate against or unduly burden interstate commerce even

in the absence of specific federal legislation on the issue.

H.P. Hood & Sons, Inc. v. Du Mond, 336 U.S. 525 (1949). This is

known as the dormant Commerce Clause. The dormant Commerce

Clause prevents states from engaging in protectionism or

economic isolation to favor in-state over out-of-state economic

interests. Granholm v. Heald, 544 U.S. 460 (2005).

     A state tax will withstand scrutiny under the Commerce

Clause if “the tax is applied to an activity with a substantial

nexus with the taxing State, is fairly apportioned, does not

discriminate against interstate commerce, and is fairly related

to the services provided by the State.” Complete Auto Transit,

Inc. v. Brady, 430 U.S. 274, 279 (1977).
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 10 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 10

     The substantial “nexus requirement is ‘closely related’ to

the due process requirement that there be ‘some definite link,

some minimum connection, between a state and the person,

property or transaction it seeks to tax.’” South Dakota v.

Wayfair, Inc., 138 S. Ct. 2080, 2093 (2018) (citations omitted).

     “[T]he central purpose behind the apportionment requirement

is to ensure that each State taxes only its fair share of an

interstate transaction.” Goldberg v. Sweet, 488 U.S. 252, 260-61

(1989). Courts “determine whether a tax is fairly apportioned by

examining whether it is internally and externally consistent.”

Id. at 261. “To be internally consistent, a tax must be

structured so that if every State were to impose an identical

tax, no multiple taxation would result.” Id. “Thus, the internal

consistency test focuses on the text of the challenged statute

and hypothesizes a situation where other States have passed an

identical statute.” Id. “The external consistency test asks

whether the State has taxed only that portion of the revenues

from the interstate activity which reasonably reflects the in-

state component of the activity being taxed.” Id.

     With respect to the third prong of the Complete Auto test,

“‘discrimination’ simply means differential treatment of in-
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 11 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 11

state and out-of-state economic interests that benefits the

former and burdens the latter.” Or. Waste Sys. v. Dep’t of

Envtl. Quality, 511 U.S. 93, 99 (1994).

     “The relevant inquiry under the fourth prong of the

Complete Auto Transit test . . . is closely connected to the

first prong of the Complete Auto Transit test.” Commonwealth

Edison Co. v. Montana, 453 U.S. 609, 625-26 (1981). “Beyond

[the] threshold requirement [of the first prong], the fourth

prong of the Complete Auto Transit test imposes the additional

limitation that the measure of the tax must be reasonably

related to the extent of the contact, since it is the activities

or presence of the taxpayer in the State that may properly be

made to bear a ‘just share of state tax burden.’” Id. at 626

(citations omitted). Indeed, “interstate commerce may be

required to contribute to the cost of providing all governmental

services, including those services from which it arguably

receives no direct ‘benefit.’” Id. at 627 n.16; see also Okla.

Tax Comm’n v. Jefferson Lines, 514 U.S. 175, 199 (1995)(noting

that “[t]he fair relation prong of Complete Auto requires no

detailed accounting of the services provided to the taxpayer on

account of the activity being taxed, nor, indeed, is a State
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 12 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 12

limited to offsetting the public costs created by the taxed

activity”). Moreover, “[i]f the event is taxable, the proceeds

from the tax may ordinarily be used for purposes unrelated to

the taxable event.” Jefferson Lines, 514 U.S. at 199.

B. Equal Protection Clause

     The Equal Protection Clause provides that no state shall

“deny to any person . . . the equal protection of its laws.”

U.S. Const. Amend. XIV, § 1.

     “The Equal protection Clause applies only to taxation which

in fact bears unequally on person or property of the same

class.” Allegheny Pittsburgh Coal Co. v. Cnty. Comm’n of Webster

Cnty., 488 U.S. 336, 343 (1989) (quoting Charleston Fed. Savs. &

Loan Ass’n v. Alderson, 324 U.S. 182, 190 (1945) (collecting

cases)) (internal quotation marks omitted). The Supreme Court

has held rational basis to be the appropriate standard of review

for equal protection claims related to the imposition of

property taxes. See Allegheny Pittsburgh Coal, 488 U.S. at 344

(“[a] State may divide different kinds of property into classes

and assign each class a different tax burden so long as those

divisions are reasonable”). So long as “the selection or

classification is neither capricious nor arbitrary, and rests
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 13 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 13

upon some reasonable consideration of difference or policy,

there is no denial of the equal protection of the law.” Id.

(quoting Brown–Forman Co. v. Kentucky, 217 U.S. 563, 573 (1910);

see also Congregation Kol Ami v. Abington Township, 338, 344 (3d

Cir. 2004) (explaining that, under rational basis review, a

regulation will defeat an Equal Protection challenge if it is

“reasonable, not arbitrary and bears a rational relationship to

a (permissible) state objective”).

     “The Equal Protection Clause does not demand for purposes

of rational-basis review that a legislature or governing

decisionmaker actually articulate at any time the purpose or

rationale supporting its classification.” Nordlinger v. Hahn,

505 U.S. 1, 15 (1992). “Nevertheless, [a court’s] review does

require that a purpose may conceivably or ‘may reasonably have

been the purpose and policy’ of the relevant governmental

decisionmaker.” Id.

C. Privileges & Immunities Clause

     The United States Constitution provides that: “The Citizens

of each State shall be entitled to all Privileges and Immunities

of Citizens in the several States.” U.S. Const. art. IV, § 2.
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 14 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 14

     The Privileges and Immunities Clause does not prohibit

disparate treatment of residents and non-residents in all

situations, but “does bar discrimination against citizens of

other States where there is no substantial reason for the

discrimination beyond the mere fact that they are citizens of

other States.” Toomer v. Witsell, 334 U.S. 385, 396 (1948); see

also Lunding v. N.Y. Tax Appeals Tribunal, 522 U.S. 287, 298

(1998) (citations omitted) (explaining that “when confronted

with a challenge under the Privileges and Immunities Clause to a

law distinguishing between residents and nonresidents, a State

may defend its position by demonstrating that ‘(i) there is a

substantial reason for the difference in treatment; and (ii) the

discrimination practiced against nonresidents bears a

substantial relationship to the State’s objective.’”).

     “[A]s a practical matter, the Privileges and Immunities

Clause affords no assurance of precise equality in taxation

between residents and nonresidents of a particular State.”

Lunding, 522 U.S. at 297. “Some differences may be inherent in

any taxing scheme, given that, ‘like many other constitutional

provisions, the privileges and immunities clause is not an
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 15 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 15

absolute,’ and that ‘absolute equality is impracticable in

taxation.’” Id. (citations omitted).

D. Due Process Clause

     The Due Process Clause of the Fourteenth Amendment provides

that no state shall “deprive any person of life, liberty, or

property, without due process of law.” U.S. Const. Amend. XIV,

§ 1. Due process contains both a procedural and substantive

component. Nicholas v. Pa. State Univ., 227 F.3d 133, 139 (3d

Cir. 2000).

     “To state a claim [] for deprivation of procedural due

process rights, a plaintiff must allege that (1) he was deprived

of an individual interest that is encompassed within the

Fourteenth Amendment’s protection of ‘life, liberty, or

property,’ and (2) the procedures available to him did not

provide ‘due process of law.’” Hill v. Borough of Kutztown, 455

F.3d 225, 233-34 (3d Cir. 2006). “To determine what process is

due in a particular situation, courts consider three factors:

first, the private interest at stake; second, the risk of

erroneous deprivation of that interest through the procedures

used and the probable value of different procedures; and third,

the government’s interest.” Mulholland v. Gov’t Cty. of Berks,
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 16 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 16

706 F.3d 227, 238 (3d Cir. 2013). “[P]rocedural due process does

not extend to legislative action.” N.Y. Shipping Ass’n v.

Waterfront Comm’n of N.Y. Harbor N.Y. Shipping Ass’n, 835 F.3d

344, 357 (3d Cir. 2016).

      In order for a legislative act to survive a substantive due

process challenge, “the act must withstand rational basis

review.” Am. Express Travel Related Servs. v. Sidamon-Eristoff,

669 F.3d 359, 366 (3d Cir. 2012). “To do so, the defendant must

demonstrate (1) the existence of a legitimate state interest

that (2) could be rationally furthered by the statute.” Id. “The

rational basis test, although ‘not a toothless one,’ requires

significant deference to the legislature’s decision-making and

assumptions.” Id. (citations omitted). “[T]hose attacking the

rationality of the legislative classification have the burden

‘to negative every conceivable basis which might support it[.]’”

Id.

      With respect to non-legislative action, a “deprivation that

comports with procedural due process may still give rise to a

substantive due process claim upon allegations that the

government deliberately and arbitrarily abused its power.”

Nicholas, 227 F.3d at 139 (citations omitted) (internal
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 17 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 17

quotation marks omitted). “To prevail on a non-legislative

substantive due process claim, ‘a plaintiff must establish as a

threshold matter that he has a protected property interest to

which the Fourteenth Amendment’s due process protection

applies.’” Id. at 139-40 (citations omitted). “[A] property

interest that falls within the ambit of substantive due process

may not be taken away by the state for reasons that are

‘arbitrary, irrational, or tainted by improper motive,’ or by

means of government conduct so egregious that it ‘shocks the

conscience.’” Id. at 139 (citation omitted).

                                III. ANALYSIS

A. Commerce Clause Claim

     ARDA-ROC and Great Bay each argue that the timeshare fee

violates the Commerce Clause because (1) it discriminates

against non-residents in both purpose and effect, and (2) it is

not fairly related to the services provided by the Virgin

Islands. Specifically, with respect to the discriminatory impact

of the timeshare fee, ARDA-ROC and Great Bay argue that (1) the

Government’s express purpose in enacting the timeshare fee was

to increase the tax burden on non-residents without increasing

the tax burden on residents, and (2) the overwhelming majority
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 18 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 18

of timeshares are owned by non-residents. With respect to the

timeshare fee’s relation to the Virgin Islands, ARDA-ROC

plaintiffs and Great Bay argue that (1) the Government has not

conducted any study to determine the impact of timeshare owners

on the Virgin Islands’s infrastructure, and (2) the revenue from

the timeshare fee is allocated to expenditures unrelated to the

impact of timeshare owners on the Virgin Islands’s

infrastructure.

     In Commonwealth Edison Co. v. Montana, 453 U.S. 609 (1981),

the state of Montana imposed a tax on the output of coal mines

located within the state. Commonwealth Edison Co., 453 U.S. at

612. The tax was levied at various rates which could equal, at a

maximum, 30% of the price, excluding the amount charged to pay

production taxes, of the coal. Id. at 613. At least 50% of the

revenues generated by that tax had to be paid into a permanent

trust fund. Id. Several Montana coal producers and their out-of-

state utility company customers filed a lawsuit against Montana

in a state court. The coal producers and utility companies

sought a declaration that the tax was invalid under the Commerce

Clause. Id. The coal producers also sought an injunction against

further collection of the tax. Id. Montana moved to dismiss the
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 19 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 19

complaint for failure to state a claim upon which relief could

be granted. The state court granted Montana’s motion and

dismissed the matter. The Montana Supreme Court affirmed. The

Montana Supreme Court held that the tax was not subject to

scrutiny under the Commerce Clause because it was imposed on an

activity--the extraction of coal from Montana coal mines--that

the Montana Supreme Court characterized as an entirely

intrastate activity. Id. Alternatively, the Montana Supreme

Court held as a matter of law that the tax survived scrutiny

under the Complete Auto Transit test. Thereafter, the coal and

utility companies petitioned for, and were granted, a writ of

certiorari from the United States Supreme Court.

     The Supreme Court affirmed the holding of the Montana

Supreme Court. The Supreme Court found that the tax comported

with the requirements of the Complete Auto Transit test. Id. at

629. As a threshold matter, the Supreme Court addressed the

Montana Supreme Court’s holding that the tax was not subject to

scrutiny under the Commerce Clause. The Supreme Court explained

that “State taxes levied on a ‘local’ activity preceding entry

of the goods into interstate commerce may substantially affect

interstate commerce, and this effect is the proper focus of
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 20 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 20

Commerce Clause inquiry.” Id. at 616. As such, the Supreme Court

found that it was required to evaluate the Montana tax under the

Complete Auto Transit test.

     Initially, the Supreme Court noted that the parties did not

dispute that the tax satisfied the first two prongs of the

Complete Auto Transit test.

     As the Montana Supreme Court noted, “there can be no
     argument here that a substantial, in fact, the only nexus
     of the severance of coal is established in Montana.”
     Nor is there any question here regarding apportionment
     or potential multiple taxation, for as the state court
     observed, “the severance can occur in no other state”
     and “no other state can tax the severance.”

Id. at 617.

     With respect to the third prong of the Complete Auto

Transit test, the coal and utility companies argued that “the

Montana tax ‘[discriminates] against interstate commerce’

because 90% of Montana coal is shipped to other States under

contracts that shift the tax burden primarily to non-Montana

utility companies and thus to citizens of other States.” Id. at

618. The Supreme Court rejected this argument, noting that

“there is no real discrimination in this case; the tax burden is

borne according to the amount of coal consumed and not according

to any distinction between in-state and out-of-state consumers.”
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 21 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 21

Id. at 619. As such, the Supreme Court explained that the coal

and utility companies’

     discrimination theory ultimately collapses into their
     claim that the Montana tax is invalid under the fourth
     prong of the Complete Auto Transit test: that the tax is
     not “fairly related to the services provided by the
     State.” Because [the coal and utility companies] concede
     that Montana may impose some severance tax on coal mined
     in the State, the only remaining foundation for their
     discrimination theory is a claim that the tax burden
     borne by the out-of-state consumers of Montana coal is
     excessive. This is, of course, merely a variant of [the
     coal and utility companies’] assertion that the Montana
     tax does not satisfy the “fairly related” prong of the
     Complete Auto Transit test.

Id. at 620 (citations omitted).

     Turning to the fourth prong of the Complete Auto Transit

test, the Supreme Court explained that the coal and utility

companies’ only complaint was that the amount of the tax was

excessive in relation to the value of the services provided by

Montana to the coal mining industry. Id. at 621. The coal and

utility companies’ argument (1) assumed that the tax was

“intended to reimburse the State for the cost of specific

services furnished to the coal mining industry,” id., or (2)

assumed that “a State’s power to tax an activity connected to

interstate commerce cannot exceed the value of the services
    Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 22 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 22

specifically provided to the activity,” id. Neither assumption

was correct.

       First, the Supreme Court noted that it had no reason to

question the Montana Supreme Court’s conclusion that the tax was

a general revenue tax. As such, the Supreme Court declined to

apply its precedents regarding challenges to user fees or taxes

that are “designed and defended as a specific charge imposed by

the State for the use of state-owned or state-provided

transportation or other facilities and services.”6 Id. Further,

the Supreme Court held that the tax satisfied the “fairly-

related” prong of the Complete Auto Transit test:

       Because it is measured as a percentage of the value of
       the coal taken, the Montana tax is in “proper proportion”
       to appellants’ activities within the State and,
       therefore, to their “consequent enjoyment of the
       opportunities and protections which the State has
       afforded” in connection with those activities. When a
       tax is assessed in proportion to a taxpayer’s activities
       or presence in a State, the taxpayer is shouldering its
       fair share of supporting the State’s provision of
       “police and fire protection, the benefit of a trained




6 As the Supreme Court explained, “such charges are purportedly assessed to
reimburse the State for costs incurred in providing specific quantifiable
services.” Commonwealth Edison, 453 U.S. at 622 n. 12.
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 23 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 23

     work force,       and   ‘the    advantages     of   a   civilized
     society.’”

Id. at 626-27 (citation omitted).

     In so holding, the Supreme Court rejected the argument that

the fourth prong of the Complete Auto Transit test “must be

construed as requiring a factual inquiry into the relationship

between the revenues generated by a tax and costs incurred on

account of the taxed activity[] in order to provide a mechanism

for judicial disapproval under the Commerce Clause of state

taxes that are excessive.” Id. at 627. As the Supreme Court

explained, “[t]he simple fact is that the appropriate level or

rate of taxation is essentially a matter for legislative, and

not judicial, resolution.” Id. As such, the Supreme Court

declined to “prescribe a test for the validity of state taxes

that would require state and federal courts, as a matter of

federal constitutional law, to calculate acceptable rates or

levels of taxation of activities that are conceded to be

legitimate subjects of taxation.” Id. at 628.

     Commonwealth Edison is instructive here given the many

parallels between the arguments advanced in that case and the

arguments raised here against the timeshare fee.
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 24 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 24

     ARDA-ROC and Great Bay do not challenge the timeshare fee

under the first two prongs of the Complete Auto Transit test.

Indeed, the timeshare fee is a real property tax that applies to

the use of timeshares located in the Virgin Islands. As such,

there is a substantial nexus between the use of such timeshares

and the Virgin Islands. See, e.g., Commonwealth Edison, 453 U.S.

at 624 (noting that “a real property tax . . . has never been

doubted as a legitimate means of raising revenue by the situs

State”). Additionally, the use of a timeshare in the Virgin

Islands cannot be taxed by any other state. See, e.g., Miller

Bros. Co. v. Maryland, 347 U.S. 340, 342 (1954)(“No principle is

better settled than that the power of a State, even its power of

taxation, in respect to property, is limited to such as is

within its jurisdiction.”). Thus, as in Commonwealth Edison--in

which the taxed activity also occurred in, and was taxable in,

only a single state--the timeshare fee satisfies the “fairly

apportioned” prong.

     With respect to the third prong, the issue is whether non-

residents bear a greater burden than similarly situated

residents. Here, the timeshare fee draws no distinction between

non-residents and residents. Rather it imposes a $25 fee per day
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 25 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 25

of occupancy regardless of the residency of the occupants. As

such, the tax burden of the timeshare fee is borne according to

the use of a timeshare in the Virgin Islands “not according to

any distinction between in-state and out-of-state consumers.”

Commonwealth Edison, 453 U.S. at 619. Thus, the timeshare fee

satisfies the third prong of the Complete Auto Transit test.

     Still, ARDA-ROC and Great Bay argue that the timeshare fee

is discriminatory because the Government enacted the timeshare

fee in order to generate revenues from external sources--non-

residents--without increasing the tax burden on residents.

Whether that is the effect is not relevant to the Court’s

inquiry for Commerce Clause purposes. Significantly, as

Commonwealth Edison makes clear, the fact that a tax burden is

borne primarily by out-of-state consumers does not render the

tax impermissible under the Commerce Clause. Indeed, the

“presence of the taxpayer in the State [] may properly be made

to bear a ‘just share of [the] state tax burden.’” Id. at 626

(citations omitted).

     With respect to the “fairly related” prong, ARDA-ROC and

Great Bay each assert that, because the Virgin Islands already

imposes ad valorem property taxes on timeshares at a different
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 26 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 26

and greater rate than all other types of real property, the

addition of the timeshare fee is impermissibly burdensome. ARDA-

ROC and Great Bay argue that because the timeshare fee was

presented by Governor Kenneth Mapp as a means of “recouping the

cost to the Territory of the infrastructure necessary to support

the presence of so many welcomed visitors and timeshare owners,”

see, e.g., Joint Stipulated Record Ex. 12a at 4, ECF No. 174-12,

the timeshare fee must be evaluated as a “user fee” that imposes

a specific charge for the use of state-owned or state-provided

transportation or other facilities and services. ARDA-ROC and

Great Bay rely on Evansville-Vanderburgh v. Delta Airlines,

Inc., 405 U.S. 707 (1972), to support their argument.

     That reliance is misplaced. In Evansville-Vanderburgh v.

Delta Airlines, Inc., 405 U.S. 707 (1972), the Evansville-

Vanderburgh Airport Authority District (the “Airport Authority”)

was created by the Indiana Legislature to operate Dress Memorial

Airport in Evansville, Indiana. Evansville-Vanderburgh, 405 U.S.

at 709. Under its authority to enact ordinances adopting rates

and charges to be collected from users of the airport facilities

and services, the Airport authority enacted an ordinance

establishing a use and service charge of $1 per commercial
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 27 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 27

airline passenger. Id. That charge was allocated to help defray

the costs incurred by the Airport Authority in the construction,

improvement, equipment, and maintenance of the Dress Memorial

Airport. Id.

     Significantly, Evansville-Vanderburgh and other such “user

fee” cases apply only to “charge[s] imposed by the State for the

use of state-owned or state-provided transportation or other

facilities and services.” Commonwealth Edison, 453 U.S. at 621;

see also Or. Waste Sys., 511 U.S. at 103 n.6 (noting the same).

Indeed, user fees are assessed “to reimburse the State for costs

incurred in providing specific quantifiable services.”

Commonwealth Edison, 453 U.S. at 622 n.12 (emphasis added).

     Here, the timeshare fee is not imposed on the use of any

particular state-owned facility. Indeed, the timeshare fee is

imposed on the use of a privately owned timeshare. Moreover, the

revenues from the timeshare fee are allocated in the following

manner: (1) 15% to the Virgin Islands Tourism Advertising

Revolving Fund, and (2) 85% to the General Fund from the present

through 2021. See Joint Stipulated Record Ex. 1 at 3, ECF No.

174-1. From 2022 through 2023, the portion of the revenues from

the timeshare fee allocated to the General Fund decreases to
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 28 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 28

40%, while 45% of the revenues are allocated to the VIESA

Contingency Reserve Account. Id. at 3-4. From 2024 forward, the

portion of the revenues from the timeshare fee allocated to the

General Fund returns to 85%. Id. at 4. As such, the timeshare

fee does not purport to assess a charge “to reimburse the State

for costs incurred in providing specific quantifiable services.”

Commonwealth Edison, 453 U.S. at 622 n.12. Indeed, the

allocation of the revenues from the timeshare fee demonstrate

that it is a general revenue measure. The utterances by Governor

Mapp on which ARDA-ROC and Great Bay rely do not change the

function or the effect of the timeshare fee.

     To satisfy the “fairly-related” prong, the measure of the

timeshare fee must be reasonably related to the activities

within the Virgin Islands upon which it imposes a tax. Here, the

measure of the timeshare fee is proportional to the use of the

timeshare property. Indeed, it is assessed at a rate of $25 per

day of occupancy. As such, like the tax in Commonwealth Edison--

which was measured as a percentage of the value of the coal

extracted--the timeshare fee is imposed in proper proportion to

timeshare owners’ activities within the Virgin Islands and,

therefore, “to their ‘consequent enjoyment of the opportunities
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 29 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 29

and protections which the State has afforded’ in connection with

those activities.” Commonwealth Edison, 453 U.S. at 626

(citations omitted). Thus, the timeshare fee satisfies the

fourth prong of the Complete Auto Transit test.

     Because the Court has found that the timeshare fee comports

with each requirement of the Complete Auto Transit test, the

Court holds that the timeshare fee does not violate the Commerce

Clause.

B. Equal Protection Claim

     ARDA-ROC and Great Bay each argue that the timeshare fee

violates the Equal Protection Clause because (1) it

discriminates against non-residents in both purpose and effect,

and (2) it is not supported by any reasonable consideration of

difference or policy. Specifically, with respect to the

discriminatory purpose and effect of the timeshare fee, ARDA-ROC

and Great Bay argue that (1) the Government’s express purpose in

enacting the timeshare fee was to increase the tax burden on

non-residents without increasing the tax burden on residents,

and (2) the overwhelming majority of timeshares are owned by

non-residents. With respect to the relationship of the timeshare

fee to any legitimate government interest, ARDA-ROC and Great
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 30 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 30

Bay argue that (1) the Government has not conducted any study to

determine the impact of timeshare owners on the Virgin Islands’s

infrastructure--the purported policy reason for the imposition

of the fee--and (2) the revenue from the timeshare fee is

allocated to expenditures unrelated to the impact of timeshare

owners on the Virgin Islands’s infrastructure.

     This Court has had previous occasion to evaluate a claim

that a property tax on timeshares violates the Equal Protection

Clause because it discriminates against non-residents. In Frank

v. Government of Virgin Islands, Civil No. 2009-66, 2012 WL

611373 (D.V.I. Feb. 23, 2012), aff’d, 563 F. App’x 169 (3d Cir.

2014), Ira Frank (“Frank”) owned two timeshares in the Virgin

Islands. Frank sued the Virgin Islands alleging that 33 V.I.C.

§ 2301(b), the Disparate Tax Schedule, violated the Equal

Protection Clause because it taxed timeshare property at a

higher rate than other forms of property. See Frank, 2012 WL

611373, at *9. Frank argued that the Disparate Tax Schedule was

created with the intent to discriminate against non-resident

property owners. See id. at *11.
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 31 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 31

     This Court found that there was a rational basis for the

disparate rates imposed by the Disparate Tax Schedule.

     Here, section 2301(b) has the legitimate purpose of
     “keep[ing] a roof over [ the] head[s]” of Virgin Islands
     homeowners. The statute does not contain a declaration
     of purpose. However, in a letter proposing Act No. 6991,
     the Governor of the Virgin Islands, John P. de Jongh,
     Jr., explained that “This system of multiple rates, used
     in many jurisdictions throughout the United States,
     results in smaller residential real property tax
     increases, thereby protecting the interests of Virgin
     Islands homeowners.” Given the historic, economic, and
     social importance of the home, there is nothing
     unreasonable in establishing a taxation scheme that
     fosters homeownership and reduces the heavy realty tax
     burden in the Virgin Islands. Frank argues that the fact
     that timeshares are taxed at nearly four times the rate
     of residential property renders the scheme unreasonable.
     However, the Legislature could well have concluded that
     those who can afford timeshares have a correspondingly
     greater ability to pay taxes. It is not the Court’s place
     to second-guess the policy decisions of the Legislature.

Id. at *11. The Court emphasized that the Disparate Tax Schedule

drew no distinction between residents and non-residents: “Any

owner of a timeshare, regardless of their residency, must pay

taxes at the timeshare rate. If Frank owned a house instead of

his timeshares, he would pay the residential property rate, even

if he is a resident of Virginia.” Id. As such, this Court found

that the Disparate Tax Schedule did not violate the Equal

Protection Clause. This Court explained “it is undisputed that

once a statute has been shown to bear a rational relationship to
    Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 32 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 32

a legitimate purpose, the Equal Protection Clause has been

satisfied.” Id.

       This Court’s judgment in Frank was affirmed by the Third

Circuit. In a brief analysis, the Third Circuit explained that

       [t]hough   the   tax  measure   categorizes   timeshare
       properties differently from Virgin Island homesteads,
       the separate treatment does not distinguish between
       residents and non-residents. Additionally, the District
       Court rightly concluded that the distinction among
       properties drawn in the statute was rationally related
       to the legitimate governmental interest of aiding home
       ownership in the Virgin Islands. The District Court
       properly dismissed this claim.

Frank v. Gov’t of Virgin Islands, 563 F. App’x 169, 170–71 (3d

Cir. 2014). Frank remains good law today.

       Here, the timeshare fee assesses each “timeshare unit” a

fee of $25 per day of occupancy. 33 V.I.C. § 54(b)(3)(A). The

section of the Virgin Islands Code establishing the timeshare

fee does not define a “timeshare unit.” However, another section

within the same title of the Virgin Islands Code defines

“[t]imeshare real property” as “any real property that is owned

or leased by several persons jointly and in which the ownership

or leasehold interests are for fixed periods of time.”7 33 V.I.C.

§ 2301.


7 The Virgin Islands Code does not define a “timeshare unit,” or a discernible
equivalent, in any section other than 33 V.I.C. § 2301.
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 33 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 33

     Here as in Frank, the timeshare fee does not distinguish

between residents and non-residents. Consequently, the Court

must determine whether the imposition of an additional fee on

timeshares, but not other real property, is rationally related

to a legitimate governmental purpose. In this case, the avowed

purpose of the timeshare fee is to “recoup[] the cost to the

Territory of the infrastructure necessary to support the

presence of so many welcomed visitors and timeshare owners,”

see, e.g., Joint Stipulated Record Ex. 12a at 4, ECF No. 174-12.

     Notwithstanding variations in the use of timeshare property

by individual owners, it is rational to conclude that, as a

whole, the use of timeshare property results in more intensive

burdens on the Virgin Islands’s infrastructure than the use of

other types of residential properties. See, e.g., Gardens at

West Maui Vacation Club v. County of Maui, 90 Haw. 334, 342-43

(1999) (concluding that the classification for taxation purposes

of timeshare units into a “Hotel Resort” category rather than an

“Apartment” category was reasonably related to the policy

underlying such classification because “[m]ultiple owners

subject to a time share plan, although vested with ownership

rights in their time slots, put the units to use much like
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 34 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 34

transient hotel guests, resulting in intensive use of the

property”). As such, the Government’s avowed purpose of

“recouping the cost to the Territory of the infrastructure

necessary to support the presence of so many welcomed visitors

and timeshare owners,” see, e.g., Joint Stipulated Record

Ex. 12a at 4, ECF No. 174-12, provides a rational basis for the

imposition of the timeshare fee.

     While ARDA-ROC and Great Bay argue that the Government

failed to measure the impact of timeshare owners on the Virgin

Islands’s infrastructure, the Court is unaware of any

requirement under the Equal Protection Clause that the rational

basis undergirding a taxation policy choice must be supported by

a precise measure of the benefits provided to the taxed entity.

Cf. Commonwealth Edison, 453 U.S. at 622-23 (citations omitted)

(internal quotation marks omitted) (explaining that “there is no

requirement under the Due Process Clause that the amount of

general revenue taxes collected from a particular activity must

be reasonably related to the value of the services provided to

the activity. . . . A tax is not an assessment of benefits. It

is . . . a means of distributing the burden of the cost of

government”). Moreover, because timeshare users enjoy the
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 35 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 35

benefit of the general services provided by the Virgin Islands--

such as police and fire protection, the benefit of a trained

work force, and the advantages of a civilized society--the

allocation of the large majority of the revenue from the

timeshare fee to the Government’s General Fund aligns with the

legitimate purpose of the timeshare fee.

     Thus, the Court holds that the timeshare fee does not

violate the Equal Protection Clause.

C. Privileges and Immunities Claim

     ARDA-ROC and Great Bay each argue that the timeshare fee

violates the Privileges and Immunities Clause for the same

reasons that they argue it violates the Equal Protection Clause.

     The Court also addressed such arguments in Frank with

respect to the disparate tax imposed on timeshares by the

Disparate Tax Schedule. There, the Court concluded that the tax

did not violate the Privileges and Immunities Claim because the

Disparate Tax Schedule drew no distinction between residents and

non-residents and was reasonably related to a legitimate

purpose. The Third Circuit summarily affirmed explaining that

     [f]or the same reason [that the Disparate Tax Schedule
     did not violate the Equal Protection Clause], Frank’s
     contention is meritless that the [Disparate Tax Schedule]
     violates the Privilege and Immunities Clause of Article
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 36 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 36

     IV of the United States Constitution. U.S. Const. art.
     IV, § 2. As already stated, the statute makes no
     distinction between resident and non-resident timeshare
     owners.

Frank, 563 F. App’x at 171.

     Given that the timeshare fee makes no distinction between

resident and non-resident timeshare owners and having concluded

that there is a legitimate basis for the timeshare fee, the

Court finds no reason to conclude that the timeshare fee

violates the Privileges and Immunities Clause. Indeed, it

follows from Frank that a tax roughly equivalent to the

timeshare fee could be constitutionally imposed for the same

legitimate purpose supporting the timeshare fee by simply

increasing the mill rate applicable to timeshares under the

Disparate Tax Schedule. The Court declines to elevate form over

substance in this case by reaching an incongruous conclusion

with respect to the constitutionality of the timeshare fee. See

Lunding, 522 U.S. at 297 (citations omitted) (explaining that

“where the question is whether a state taxing law contravenes

rights secured by [the Federal Constitution], the decision must

depend not upon any mere question of form, construction, or

definition, but upon the practical operation and effect of the

tax imposed”).
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 37 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 37

D. Count Four of the Great Bay Complaint

     In Count Four of the Great Bay Complaint, the Great Bay

Association alleges that VIREERA’s timeshare fee collection

provisions violate its procedural and substantive due process

rights.

     With respect to procedural due process, the Great Bay

Association argues that VIREERA’s timeshare fee collection

provisions do not provide the Great Bay Association with any

procedures for redress. Significantly, “procedural due process

does not extend to legislative action.” N.Y. Shipping Ass’n, 835

F.3d at 357. As the Third Circuit has explained, “executive

acts, such as employment decisions, typically apply to one

person or to a limited number of persons, while legislative

acts, generally laws and broad executive regulations, apply to

large segments of society.” Nicholas, 227 F.3d at 139 n.1.

VIREERA is a law applicable to the public at large. As such, the

Great Bay Association’s claim that VIREERA’s timeshare fee

collection provisions violate its procedural due process rights

must fail.

     To the extent the Great Bay Association’s claim challenges

executive enforcement of VIREERA’s timeshare fee collection
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 38 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 38

provisions against it, the Great Bay Association has not

presented any evidence (1) that the Government has taken any

enforcement action against the Great Bay Association or (2) that

the Government has failed to provide the Great Bay Association

with adequate procedures for redress. Significantly, “[a] claim

is not ripe for adjudication if it rests upon contingent future

events that may not occur as anticipated, or indeed may not

occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998)

(citations omitted) (internal quotation marks omitted). As such,

to the extent the Great Bay Association is challenging some

hypothetical, future executive action by the Government, the

Court must dismiss such a challenge as unripe.

     The Great Bay Association makes a similar argument with

respect to substantive due process. The Great Bay Association

asserts that VIREERA impermissibly imposes an obligation on

timeshare plan managers to collect and pay the timeshare fee on

behalf of owners. VIREERA in pertinent part provides that

     [t]he timeshare plan manager is responsible for
     collecting the Environmental/Infrastructure Impact Fee,
     filing the tax returns and paying the fee, plus any
     applicable interest or penalties, as required by this
     section, to the V.I. Bureau of Internal Revenue. The
     timeshare association is responsible for any and all
     assessments or liens.
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 39 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 39

See 33 V.I.C. § 54(b)(3)(B).

     To survive the Great Bay Association’s challenge to the

legislative enactment of VIREERA’s timeshare fee collection

provisions, the Government must demonstrate the existence of a

legitimate state interest that could be rationally furthered by

those provisions. As previously discussed, the timeshare fee

operates to raise revenue for the Virgin Islands. “[S]tates have

an undoubtedly legitimate interest in raising revenue.” Keystone

Redevelopment Partners, LLC v. Decker, 631 F.3d 89, 110 (3d Cir.

2011). Delegating the responsibility for collection and

remittance of the timeshare fee to a single centralized entity

generally responsible for management of the timeshare plan

provides a simple and efficient manner for the Government to

collect the timeshare fee. Further, the Court is unaware of any

authority suggesting that delegating in such a manner is

impermissible. Cf. Day v. High Point Condo. Resorts, 521 So. 2d

1064, 1066 (Fla. 1988) (holding that a statutory scheme which

utilized the managing entity of timeshare real property to

collect and remit real property tax assessments did not violate

due process). As such, the Government’s legitimate interest in

raising revenue through the timeshare fee is rationally
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 40 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 40

furthered by imposing the obligation to collect and pay the

timeshare fee on timeshare plan managers.

     To the extent that the Great Bay Association challenges any

hypothetical, future executive enforcement of VIREERA’s

timeshare fee collection provisions, as discussed above, such

claims are unripe.

     Thus, the Court holds that VIREERA does not violate the

Great Bay Association’s due process rights.

E. Count Five of the Great Bay Complaint

     Count Five of the Great Bay Complaint seeks damages for an

alleged taking in violation of the Fifth Amendment. In the

September 28, 2018, order granting the Government’s motion to

dismiss for lack of subject matter jurisdiction in part, the

Court dismissed Count Five. As explained in its opinion, the

Court relied on Knick v. Twp. of Scott, 862 F.3d 310 (3d Cir.

2017), vacated 139 S. Ct. 2162 (2019). Knick held that a

plaintiff must seek and be denied just compensation using the

state’s procedures, provided such procedures are adequate,

before a takings claim ripens in federal court. See id. at 323.

Since this Court’s decision dismissing Count Five of the Great
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 41 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 41

Bay Complaint on September 28, 2018, there has been an

intervening change in law that warrants some discussion.

     In Knick v. Township of Scott, 139 S. Ct. 2162 (2019), the

Supreme Court held that a “property owner has suffered a

violation of his Fifth Amendment rights when the government

takes his property without just compensation, and therefore may

bring his claim in federal court under §1983 at that time.”

Knick v. Twp. of Scott, 139 S. Ct. 2162, 2168 (2019).

Accordingly, the prerequisites to bring a takings claim that

once existed no longer preclude a takings claim. In light of

this change, the Court will sua sponte re-examine Great Bay’s

takings claim.

     The Fifth Amendment prohibits the taking of private

property for public use without just compensation. See U.S.

Const. Amend. V (stating “nor shall private property be taken

for public use, without just compensation”). Significantly,

“[i]t is beyond dispute that ‘[t]axes and user fees . . . are

not “takings.”’” Koontz v. St. Johns River Water Mgmt. Dist.,

570 U.S. 595, 615 (2013) (citations omitted). As this Court has

previously concluded in this matter, the timeshare fee is a tax.

See Great Bay Condo. Owners Ass’n, Inc. v. Gov’t of Virgin
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 42 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 42

Islands, Civil No. 2017-33, 2018 WL 4690372, at *12–14 (D.V.I.

Sept. 28, 2018). Thus, the Court has no difficulty concluding

that the timeshare fee does not constitute a taking.

F. Count Six of the Great Bay Complaint

     Count Six of the Great Bay Complaint seeks an injunction

against enforcement of the timeshare fee under 5 V.I.C. § 80.

That section provides that “[a] taxpayer may maintain an action

to restrain illegal or unauthorized acts by a territorial

officer or employee, or the wrongful disbursement of territorial

funds.” 5 V.I.C. § 80. Significantly, Count Six does not

identify any additional illegality other than the alleged

unconstitutionality raised in the other counts. Thus, because

the Court has concluded that the timeshare fee is

constitutional, the Court will dismiss Count Six of the Great

Bay Complaint.

G. Count Eight of the Great Bay Complaint

     Count Eight seeks a declaration that the Virgin Islands has

failed to comply with the statutorily mandated appropriations

and deposit requirements for the revenue generated by the

timeshare fee. Count Eight also seeks an injunction requiring
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 43 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 43

the Government to comply with various Virgin Islands statutory

obligations.

     Significantly, Great Bay does not identify any statutory or

common law cause of action that would entitle it to such

injunctive relief. Indeed, the Court is unaware of any cause of

action which would permit Great Bay to seek an injunction

requiring the Government to comply with the statutory

obligations asserted here. Cf. Lujan v. Defs. of Wildlife, 504

U.S. 555, 573-74 (1992) (“We have consistently held that a

plaintiff raising only a generally available grievance about

government -- claiming only harm to his and every citizen’s

interest in proper application of the Constitution and laws, and

seeking relief that no more directly and tangibly benefits him

than it does the public at large -- does not state an Article

III case or controversy.”). As such, the Court will dismiss

Count Eight of the Great Bay Complaint.

                              IV.   CONCLUSION

     For the reasons explained above, the Court holds that the

timeshare fee does not violate the Commerce Clause, the Equal

Protection Clause, or the Privileges and Immunities Clause.

Additionally, the timeshare fee does not constitute a taking
  Case: 3:17-cv-00032-CVG-RM Document #: 181 Filed: 04/08/20 Page 44 of 44
The Kimberly Stonecipher-Fisher Revocable Trust, et al., v. Government of the
Virgin Islands
Civil No. 17-32
Great Bay Condominium Owners Association, Inc., et al. v. Government of the
Virgin Islands, et. al.
Civil No. 17-33
Memorandum Opinion
Page 44

under the Fifth Amendment. Given that timeshare fee is

constitutional, ARDA-ROC and Great Bay are not entitled to any

relief in this matter. An appropriate judgment follows.




                                          S\
                                                 Curtis V. Gómez
                                                 District Judge
